Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 Allowed.
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. Therefore, the claim features of “a turbulence sensor for sensing and communicating turbulence data, an ADS-B transmitter system configured to receive data, encode data into ADS-B standard protocol messages defined by a standard protocol message structure, the ADS-B transmitter system having a transmitter for broadcasting (transmitting) ADS-B messages to other aircraft or ground stations over a plurality of time periods, and a first processor system in communication with the turbulence sensor and ADS-B transmitter system and configured to: receive turbulence data from the turbulence sensor; process the received turbulence data to determine a turbulence intensity level; communicate the turbulence intensity level to the ADS-B transmitter system for encoding the turbulence intensity level into an ADS-B standard protocol message, the message having a structure including a format type code, the ADS-B turbulence message utilizing a message structure having a 'reserved' format type code or a message structure with a spare data bits, the ADS-B transmitter system periodically broadcasting (transmitting) the encoded turbulence messages.” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies in Hampel described in Applicant’s Remarks, filed 12/26/2021, are not cured with the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				Examiner, Art Unit 3661                                                                                                                                                                
8/16/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661